   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 8-K
 
Exhibit 10.57
 


 
The Chefs’ Warehouse, Inc.
 
Executive Change in Control Plan
 




1.
Purpose.  The purpose of the The Chefs’ Warehouse, Inc. Executive Change in
Control Plan (the “Plan”) is to assist selected officers and executives of The
Chefs’ Warehouse, Inc. (the “Company”) in making a successful transition upon
certain involuntary terminations following a Change in Control of the Company
and to reduce the potential distraction of management personnel in the face of
the uncertainty that a potential Change in Control could engender.

 
2.
Definitions.  For purposes of this Plan, the following words and phrases have
the meanings specified below:

 
 
2.1
“Accountants” has the meaning set forth in Section 8.2.

 
 
2.2
“Administrator” has the meaning set forth in Section 3.

 
 
2.3
“Base Salary” the highest rate of annual base salary paid to the Participant by
the Company during the greater of the twelve (12)-month period preceding (a) the
Participant’s date of termination and (b) the Change in Control Date.

 
 
2.4
“Board” means the Board of Directors of the Company.

 
 
2.5
“Cause” means any one or more of the following:

 
 
(a)
the Participant’s commission of, or plea of nolo contendere to (i) any felony or
(ii) another crime, in either case involving dishonesty or which reflects
negatively upon the Company or its affiliates or otherwise impair or impede its
operations;

 
 
(b)
the Participant's engaging in any willful misconduct, gross negligence, act of
dishonesty, violence or threat of violence that is injurious to the Company or
its affiliates;

 
 
(c)
the Participant’s material breach of any material written policy of the Company
or its affiliates;

 
 
(d)
the Participant’s material failure to comply with any material applicable laws
and regulations or professional standards relating to the business of the
Company or its affiliates; or

 
 
(e)
any other misconduct by the Participant that is injurious to the financial
condition or business reputation of the Company or its affiliates.

   
 
 

--------------------------------------------------------------------------------

 
  
; provided, however, that with respect to clauses (b), (c), (d) and (e), the
Company must notify the Participant of the conduct that is the basis for the
potential Cause termination in writing within forty-five (45) days of its
initial existence and the Participant shall have fifteen (15) days to cure such
conduct, to the extent it can be cured, to prevent a termination for Cause by
the Company.  If the Participant cures the conduct that is the basis for the
potential termination for Cause within such fifteen (15) day period, the
Company’s notice of termination shall be deemed withdrawn.
 
 
2.6
“Change in Control” means any one of the following:

 
 
(a)
any person or entity, including a “group” as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended, other than the Company or a
wholly-owned Subsidiary thereof or any employee benefit plan of the Company or
any of its Subsidiaries, becomes the beneficial owner of the Company’s
securities having 35% or more of the combined voting power of the then
outstanding securities of the Company that may be cast for the election of
directors of the Company (other than as a result of an issuance of securities
initiated by the Company in the ordinary course of business);

 
 
(b)
as the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sale of assets or contested election, or
any combination of the foregoing transactions, less than a majority of the
combined voting power of the then outstanding securities of the Company or any
successor corporation or entity entitled to vote generally in the election of
the directors of the Company or such other corporation or entity after such
transaction are held in the aggregate by the holders of the Company’s securities
entitled to vote generally in the election of directors of the Company
immediately prior to such transaction;

 
 
(c)
during any period of two consecutive years, individuals who at the beginning of
any such period constitute the Board cease for any reason to constitute at least
a majority thereof, unless the election, or the nomination for election by the
Company’s stockholders, of each director of the Company first elected during
such period was approved by a vote of at least two-thirds of the directors of
the Company then still in office who were directors of the Company at the
beginning of any such period; or

 
 
(d)
the stockholders of the Company approve a plan of complete liquidation of the
Company or the sale or disposition by the Company of all or substantially all of
the Company’s assets, other than a liquidation of the Company into a wholly
owned subsidiary.     

 
 
2.7
“Change in Control Date” means the date on which a Change in Control is
consummated.

 
 
2.8
“Code” means the U.S. Internal Revenue Code of 1986, as amended, and any
successor thereto.

 
 
2.9
“Committee” means the Compensation Committee of the Board.

  
 
2

--------------------------------------------------------------------------------

 
   
 
2.10
“Company” means The Chefs’ Warehouse, Inc., and any successor.

 
 
2.11
“Covered Payments” has the meaning set forth in Section 8.1.

 
 
2.12
“Date of Separation” means, with respect to a Participant, the date on which a
Participant incurs a termination of employment.

 
 
2.13
“Eligible Executive” has the meaning set forth in Section 4.

 
 
2.14
“Excise Tax” has the meaning set forth in Section 8.1.

 
 
2.15
“Good Reason” means any one or more of the following actions or omissions:

 
 
(a)
any material reduction in a Participant’s position, authority, duties or
responsibilities following the Change in Control as compared to such level
immediately prior to the Change in Control;

 
 
(b)
any material reduction in a Participant’s annual base salary or bonus
opportunity as in effect immediately prior to the Change in Control; or

 
 
(c)
the relocation (other than by mutual agreement) of the office at which the
Participant is to perform the majority of his or her duties following the Change
in Control to a location more than 30 miles from the location at which the
Participant performed such duties prior to the Change in Control.

 
; provided, however, that the Participant must notify the Company of the conduct
that is the basis for the potential Good Reason termination in writing within
forty-five (45) days of its initial existence, such notice shall describe the
conduct the Participant believes to constitute Cause and the Company shall have
fifteen (15) days to cure such conduct.  If the Company cures the conduct that
is the basis for the potential termination for Cause within such fifteen (15)
day period, the Participant’s notice of termination shall be deemed
withdrawn.  If the Participant does not give notice to the Company as described
in this Section 2.15 within ninety (90) days after an event giving rise to Good
Reason, the Participant’s right to claim Good Reason termination on the basis of
such event shall be deemed waived.
 
 
2.16
“Participant” has the meaning set forth in Section 4.

 
 
2.17
“Payment Date” has the meaning set forth in Section 6.1.

 
 
2.18
“Plan” means this The Chefs’ Warehouse, Inc. Executive Change in Control
Severance Plan, as described in this document and as amended from time to time.

 
 
2.19
“Reference Bonus” means (a) the average of the actual annual bonus awards paid
to the Participant for the two (2) calendar years immediately preceding the
Change in Control; (b) if the Participant has not been employed for two (2) full
calendar years prior to the Change in Control, the average of the actual annual
bonus award paid to the Participant for the year proceeding the Change in
Control and the Participant’s target bonus amount for the year in which the
Change in Control occurs; or (c) if the Participant has been employed less than
one full calendar year, the target bonus amount for the year in which the Change
in Control occurs.

    
 
3

--------------------------------------------------------------------------------

 
    
 
2.20
“Release” has the meaning set forth in Section 7.

 
 
2.21
“Severance Multiple” means the number applicable to a Participant’s position as
set forth on Exhibit A, as amended from time to time.

 
 
2.22
“Subsidiary” means any Person (other than the Company) of which 50% or more of
its voting power or its equity securities or equity interest is owned directly
or indirectly by the Company.

 
3.
Administration.  The Plan shall be administered by the Committee (the
“Administrator”).  Subject to the provisions of the Plan, the Administrator
shall have exclusive authority to interpret and administer the Plan, to
establish, amend and rescind appropriate rules and regulations relating to the
Plan, to delegate some or all of its authority under the Plan to the extent
permitted by law, and to take all such steps and make all such determinations in
connection with the Plan and the benefits granted pursuant to the Plan as it may
deem necessary or advisable. Any decision of the Administrator in the
interpretation and administration of the Plan, as described herein, shall lie
within its sole and absolute discretion and shall be final, conclusive and
binding on all parties concerned.

 
4.
Eligibility.  Eligibility under the Plan is limited to certain senior executives
and officers of the Company as determined by the Administrator from time to time
having the title of Executive Vice President and above (“Eligible Executives”).
The Administrator in its sole discretion will select and notify those Eligible
Executives who will participate in the Plan (“Participants”).

 
5.
No Effect on Equity Awards.  This Plan does not alter or amend any vesting or
other terms and conditions of any equity-based compensation awards under the
Company’s equity incentive compensation plan(s), which shall be governed by the
terms and conditions set forth in the equity incentive compensation plan(s) and
separate written grant agreements.

 
6.
Change in Control Severance Benefits.

 
 
6.1
Upon a termination of a Participant’s employment by the Company without Cause or
a resignation by the Participant for Good Reason during the two (2)-year period
commencing on the Change in Control Date, subject to the provisions of the Plan,
the Participant shall receive the following benefits:

 
 
(a)
A cash amount equal to the participant’s Base Salary multiplied by the
applicable Severance Multiple;

 
 
(b)
A cash amount equal to the Participant’s Reference Bonus multiplied by the
applicable Severance Multiple; and

 
 
(c)
(i) if the termination of employment occurs during the calendar year in which
the Change in Control occurs, a prorated target annual bonus for the year of
termination and (ii) if the termination of employment occurs in a calendar year
following the calendar year in which the Change in Control occurs, a prorated
annual bonus for the year of termination paid at the same time and in the same
form as annual bonuses are paid to active employees generally based on actual
performance in respect of the performance year; provided, however, that all
individual performance goals shall be deemed attained at 100%.

   
 
4

--------------------------------------------------------------------------------

 
   
The amounts payable pursuant to Sections 6.1(a), (b) and (c)(i) shall be made in
a cash lump sum on the 60th day following the Date of Separation (the “Payment
Date”), provided that the Participant executes the Release and the Release
becomes effective and irrevocable in its entirety prior to such date.  If the
Release does not become effective and irrevocable prior to the 60th day
following the Date of Separation, the Company shall have no obligation to make
any payments or provide benefits pursuant to this Plan.
 
 
6.2
Benefits Payment.  In addition, upon a termination of a Participant’s employment
by the Company without Cause or a resignation by the Participant for Good Reason
during the two (2)-year period commencing on the Change in Control Date, in lieu
of benefits continuation, the Company shall pay to the Participant on the
Payment Date, a lump-sum cash payment in the amount set forth on Exhibit
B.   Nothing in this Section 6.2 shall be construed to impair or reduce a
Participant's rights under COBRA or other applicable law.

 
 
6.3
Legal Fees.  The Company shall pay all legal fees incurred by a Participant in
connection with the Participant’s enforcement of his or her rights under the
Plan.

 
7.
Release.

 
 
7.1
Release.  A Participant shall only be entitled to receive the payments and
benefits pursuant to Section 6 if he or she shall have executed and delivered
(and, if applicable, not revoked) a release of claims against the Company (and
its officers, directors, employees, affiliates, stockholders, etc.) in a form
satisfactory to the Company in the Company’s sole discretion (the “Release”),
and such Release shall be in full force and effect.  The form of Release shall
be delivered to the Participant by the Company at the time of, or within seven
(7) days following, the termination of the Participant’s employment.  From the
date of delivery of the form of Release to the Participant by the Company, the
Participant shall have a minimum of twenty-one (21) and a maximum of forty-five
(45) days, as set forth therein, to review and execute the Release and deliver
it to the Company.  If required by law in order for the Release to become fully
effective, the Participant shall be given the opportunity to revoke all or a
portion the Release within seven (7) days after execution and delivery thereof
(the “Release Revocation Period”).  Should the Participant revoke all or any
portion of the Release within any such revocation period, then the Participant
will be treated hereunder as if he or she did not execute the Release.

 
 
7.2
If a Participant breaches any provision of the Release, the Administrator may
determine that the Participant (i) will forfeit any unpaid portion of the
payments provided pursuant to this Plan and (ii) will repay to the Company any
amounts previously paid to him or her.

    
 
5

--------------------------------------------------------------------------------

 
    
8.
Section 280G.

 
 
8.1
Notwithstanding any other provision of this Plan or any other plan, arrangement
or agreement to the contrary, if any of the payments or benefits provided or to
be provided by the Company or its affiliates to a Participant or for the
Participant’s benefit pursuant to the terms of this Plan or otherwise (“Covered
Payments”) constitute parachute payments  within the meaning of Section 280G of
the Code and would, but for this Section 8 be subject to the excise tax imposed
under Section 4999 of the Code (or any successor provision thereto) or any
similar tax imposed by state or local law or any interest or penalties with
respect to such taxes (collectively, the “Excise Tax”), then the Covered
Payments shall be payable either (i) in full or (ii) reduced to the minimum
extent necessary to ensure that no portion of the Covered Payments is subject to
the Excise Tax, whichever of the foregoing (i) or (ii) results in the
Executive's receipt on an after-tax basis of the greatest amount of benefits
after taking into account the applicable federal, state, local and foreign
income, employment and excise taxes (including the Excise Tax).  Any such
reduction shall be made by the Company in its sole discretion consistent with
the requirements of Section 409A of the Code.

 
 
8.2
Any determination required under this Section 8 shall be made in writing in good
faith by the accounting firm which was the Company's independent auditor
immediately before the Change in Control (the “Accountants”).  The Company and
the Participant shall provide the Accountants with such information and
documents as the Accountants may reasonably request in order to make a
determination under this Section 8. The Company shall be responsible for all
fees and expenses of the Accountants.

 
9.
Section 409A.  Notwithstanding anything to the contrary contained in this Plan,
the payments and benefits provided under this Plan are intended to comply with
or be exempt from Section 409A of the Code, and the provisions of this Plan
shall be interpreted or construed with that intent.  The Administrator may
modify the payments and benefits under this Plan at any time solely as necessary
to avoid adverse tax consequences under Section 409A; provided, however, that
this Section 9 shall not create any obligation on the part of the Administrator
to make such modifications or take any other action.

 
 
9.1
It is intended that the terms “termination” and “termination of employment” as
used herein shall constitute a “separation from service” within the meaning of
Section 409A.

 
 
9.2
Anything in the Plan to the contrary notwithstanding, each payment of
compensation made to a Participant shall be treated as a separate and distinct
payment from all other such payments for purposes of Section 409A.

 
 
9.3
The actual date of payment pursuant to the Plan shall be within the sole
discretion of the Company.  In no event may a Participant be permitted to
control the year in which payment occurs.

 
 
9.4
Anything in the Plan to the contrary notwithstanding, if a Participant is a
“specified employee” (within the meaning of Treasury Regulation Section
1.409A-1(i)) on the date of the Participant’s termination of employment, then
any payment or benefit which would be considered “nonqualified deferred
compensation” within the meaning of Section 409A that the Participant is
entitled to receive upon the Participant’s termination of employment and which
otherwise would be payable during the six-month period immediately following the
Participant’s termination of employment will instead be paid or made available
on the first day of the seventh month following the Participant’s termination of
employment (or, if earlier, the date of the Participant’s death).

   
 
6

--------------------------------------------------------------------------------

 
   
 
9.5
With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Section 409A: (i) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit; (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year; and (iii) such payments shall be made on or
before the last day of the Participant’s taxable year following the taxable year
in which the expense occurred, or such earlier date as required hereunder.

 
10.
Withholding.  The Company shall be entitled to withhold from payments to or on
behalf of the Participant taxes and other authorized deductions.

 
11.
Governing Law.  This Plan shall be construed, interpreted and governed in
accordance with the laws of the State of Delaware, without reference to rules
relating to conflicts of law.  Any disputes under this Plan shall be settled in
the courts of New York County, New York.

 
12.
Effect on Other Plans.  This Plan supersedes in all respects any severance or
change in control benefit plans, arrangements or policies of the Company that
apply to Participants upon a Change in Control. Notwithstanding the foregoing,
the Company and the Board reserve the right to adhere to other policies and
practices that may be in effect for other groups of employees.

 
13.
Amendment and Modification.  Prior to a Change in Control, this Plan (including
Exhibit A) may be modified, amended or terminated at any time by the
Administrator without notice to Participants.  Notwithstanding the foregoing,
for a period of two (2) years following a Change in Control, the Plan (including
Exhibit A) may not be discontinued, terminated or amended in such a manner that
decreases the benefits payable to any Participant or that makes any provision
less favorable for any Participant without the consent of the Participant.

 
14.
No Employment Rights.  Neither this Plan nor the benefits hereunder shall be a
term of the employment of any employee, and the Company shall not be obligated
in any way to continue the Plan.  The terms of this Plan shall not give any
employee the right to be retained in the employment of the Company.

 
15.
Effective Date. This Plan shall become effective as of the date of its adoption
by the Board.

 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
  
Exhibit A
Severance Multiples
 


 
Executive
Applicable Severance Multiple
Chief Executive Officer
3
Section 16 Officers (as set forth under the  Company’s most recent proxy
statement or any successor or replacement executive officer)
2
Executive Vice Presidents
1

 
 
 
 
 
 
 
 
 
 

 
 
8

--------------------------------------------------------------------------------

 
    
Exhibit B
Benefits Payment
 


 
Executive
Lump Sum Benefits Payment
Chief Executive Officer
$53,657.28
Section 16 Officers (as set forth under the  Company’s most recent proxy
statement or any successor or replacement executive officer)
$35,771.52
Executive Vice Presidents
$17,885.76



 


 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------